United States Court of Appeals
                      For the First Circuit


No. 17-1108

         IN RE: LAC-MÉGANTIC TRAIN DERAILMENT LITIGATION



 ANNICK ROY, as special administrator of the estate of Jean-Guy
 Veilleux, deceased, individually and as next friend of minor,
                         F.R.V., ET AL.,

                      Plaintiffs, Appellants,

                                v.

                CANADIAN PACIFIC RAILWAY COMPANY,

                       Defendant, Appellee,

   SOO LINE RAILROAD COMPANY, d/b/a Canadian Pacific Railway;
   DELAWARE AND HUDSON RAILROAD COMPANY INC., d/b/a Canadian
     Pacific Railway; DAKOTA MINNESOTA AND EASTERN RAILROAD
   CORPORATION, d/b/a Canadian Pacific Railway; and CANADIAN
                    PACIFIC RAILWAY LIMITED,

                       Putative Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Jon D. Levy, U.S. District Judge]


                              Before

                 Lynch and Selya, Circuit Judges,
                       and Katzmann,* Judge.

     * Of the United States Court of International Trade, sitting
by designation.
     Matthew W.H. Wessler, with whom Gregory A. Beck, Larkin
Turner, Gupta Wessler PLLC, Ted A. Meyers, Peter J. Flowers, Craig
D. Brown, Meyers & Flowers LLC, Jason C. Webster, The Webster Law
Firm, Mitchell A. Toups, and Weller, Green, Toups & Terrell, LLP
were on brief, for appellants.
     Paul J. Hemming, with whom Leah Ceee O. Boomsma, Taft
Stettinius & Hollister LLP, Mark F. Rosenberg, and Sullivan &
Cromwell LLP were on brief, for appellee.


                          June 2, 2021
          SELYA, Circuit Judge. This appeal requires us to decide,

as a matter of first impression in this circuit, whether the

Federal Rules of Bankruptcy Procedure (the Bankruptcy Rules) or

the Federal Rules of Civil Procedure (the Civil Rules) govern cases

that have come within the federal district court's jurisdiction as

cases "related to" a pending bankruptcy proceeding.       28 U.S.C.

§ 1334(b).   We conclude, as have the relative handful of other

courts of appeals that have addressed the question, that the

Bankruptcy Rules control.

          This conclusion has a domino effect and, when put into

context, determines the outcome of this appeal.    Under Bankruptcy

Rule 9023, the plaintiffs' motion for reconsideration was late

and, thus, did not stop the accrual of the appeal period.    In the

absence of tolling, the plaintiffs' ensuing notice of appeal was

untimely and, therefore, their appeal must be dismissed for want

of appellate jurisdiction.     The tale follows.

                                  I

          We sketch the relevant facts and travel of the case.

The plaintiffs who are appellants here, listed in Appendix A,

brought thirty-nine separate suits against a number of defendants

in the wake of a tragic derailment and explosion in Lac-Mégantic,

Canada, which caused many deaths, extensive personal injuries, and

large-scale property damage.    For present purposes, it suffices to

say that in June of 2013, a Canadian refinery arranged for a


                                - 3 -
transnational shipment of crude oil from North Dakota; a number of

railroad companies participated in the shipment of the purchased

oil     across    the   midwestern    United     States   and     into     Canada;

responsibility for the rail cars in which the oil was transported

was eventually assumed by Montreal, Maine and Atlantic Railway

(MMA); and the derailment occurred on July 6, 2013 (on MMA's

watch).1

            MMA sought the protection of the bankruptcy court in the

District of Maine.        In and out of Maine, lawsuits proliferated.

These     civil     actions    were   instituted    in    several        different

jurisdictions.       The plaintiffs' wrongful death suits were filed in

state courts in Illinois and Texas.              In due course, they were

removed to federal district courts, some pursuant to 28 U.S.C.

§ 1334(b) and some pursuant to 28 U.S.C. § 1332(a).

            Defendant-appellee        Canadian    Pacific    Railway       Company

(Canadian Pacific) was not among the defendants originally named

in the plaintiffs' initial suits.              The plaintiffs subsequently

joined Canadian Pacific — allegedly a connecting carrier — as an

additional        defendant.      Canadian     Pacific      has    consistently


      1The reader who desires further detail concerning the
derailment and its horrific aftermath may consult earlier judicial
opinions   regarding   various   aspects   of   MMA's   bankruptcy
proceedings. See, e.g., In re Montreal, Me. & Atl. Ry., Ltd., 956
F.3d 1, 2-3 (1st Cir. 2020); In re Montreal Me. & Atl. Ry., Ltd.,
No. 13-10670, 2015 WL 3604335, at *1 (D. Me. Jun. 8, 2015); In re
Montreal Me. & Atl. Ry., Ltd., 574 B.R. 381, 384-85 (Bankr. D. Me.
2017).


                                      - 4 -
maintained that it was not properly served with process in these

actions.

           In February of 2016, the plaintiffs — along with MMA's

trustee in bankruptcy — petitioned the United States District Court

for the District of Maine for an order transferring the cases to

that district pursuant to 28 U.S.C. § 157(b)(5), which allows a

district court having jurisdiction over a bankruptcy proceeding to

order the transfer to it of any "personal injury tort and wrongful

death claims" related to the bankruptcy proceeding.               The court

below   concluded    that     transfer    was     appropriate   and      later

centralized all of the plaintiffs' suits in the District of Maine.

The court then created an omnibus docket captioned "In Re Lac-

Mégantic Train Derailment Litigation," which became an umbrella

docket for a wide swath of third-party claims (including the

plaintiffs' suits).

           After    further    jousting    (not     relevant    here),    the

plaintiffs sought dismissal of their claims against all of the

named defendants except Canadian Pacific.             The district court

granted this request pursuant to a settlement agreement that was

part of MMA's plan of liquidation, which the district court had

confirmed on November 18, 2015.          See In re Montreal Me. & Atl.

Ry., Ltd., No. 1:15-mc-329, 2015 WL 7302223 (D. Me. Nov. 18, 2015);

see also In re Montreal Me. & Atl. Ry., Ltd., Bk. No. 13-10670,

2015 WL 7431192 (Bankr. D. Me. Oct. 9, 2015) (recommending approval


                                  - 5 -
of plan of liquidation).       This left Canadian Pacific as the lone

defendant in the plaintiffs' suits.

          Canadian     Pacific     moved     to   dismiss   the    plaintiffs'

consolidated complaint, asserting (among other things) lack of in

personam jurisdiction, insufficient service of process, and forum

non conveniens.   The plaintiffs countered by moving for leave to

file a second amended complaint, see Fed. R. Civ. P. 15(a), in

which they sought to add as defendants several Canadian Pacific

subsidiaries   based   in   the    United    States,   including     Soo    Line

Railroad Company (Soo Line).        On September 28, 2016, the district

court   granted   Canadian        Pacific's       motion    to    dismiss     on

jurisdictional grounds and denied the plaintiffs' motion to amend.

The court denied all other pending motions as moot and entered

final judgment in favor of Canadian Pacific.

          On   October   26,      2016   —   twenty-eight   days    after    the

district court entered final judgment for Canadian Pacific — the

plaintiffs moved for reconsideration in the district court of the

denial of their motion to file an amended complaint.               See Fed. R.

Civ. P. 59(e).    They annexed a proposed "Revised Second Amended

Complaint" that sought, as relevant here, to substitute Soo Line

for Canadian Pacific as the party defendant.                Canadian Pacific

opposed the motion on a number of grounds, including timeliness.

With respect to that ground, it argued that the Bankruptcy Rules

controlled and that, therefore, the motion for reconsideration


                                    - 6 -
came too late.       See Fed. R. Bank. P. 9023 (allowing a fourteen-

day window for motions for reconsideration).                In a margin order,

the district court summarily denied reconsideration.

            On January 19, 2017, the plaintiffs filed this notice of

appeal, purporting to challenge the denial of the motion for leave

to amend.     Roughly three months later, Canadian Pacific filed a

motion for summary disposition under First Circuit Local Rule

27(c),     arguing      that   the     plaintiffs'      untimely     motion      for

reconsideration lacked tolling effect and, thus, rendered the

appeal untimely.       The plaintiffs opposed this motion.           On February

6, 2019, we denied the motion and set a briefing schedule.                      Oral

arguments were heard on March 3, 2021.

                                           II

            In   this    venue,      the   plaintiffs    argue     that    we   have

appellate jurisdiction and maintain that the district court abused

its discretion when it denied their motion for leave to amend the

complaint.       Canadian      Pacific,      though,   continues     to    press   a

threshold issue:        it contends that we lack appellate jurisdiction

because the plaintiffs' notice of appeal was untimely.                          This

contention is premised on two interlocking assertions.                    To begin,

Canadian     Pacific     asserts      that      the   plaintiffs'    motion     for

reconsideration, which was made outside the fourteen-day window

prescribed by the Bankruptcy Rules for such motions, see Fed. R.

Bank. P. 9023, did not toll the running of the appeal period, see


                                       - 7 -
Fed. R. App. P. 4(a) (specifying that in civil cases not involving

the United States, notices of appeal must be filed within thirty

days after the entry of judgment).                Building on this foundation,

Canadian Pacific asserts that the plaintiffs' notice of appeal,

which was filed more than three months after the entry of final

judgment and which did not enjoy the benefit of tolling, was

untimely.      We agree that the plaintiffs are unable to cross this

threshold and, thus, our inquiry stops there.

              We need not tarry.       Federal courts are courts of limited

jurisdiction and, in the absence of jurisdiction, a federal court

is "powerless to act."           Am. Fiber & Finishing, Inc. v. Tyco

Healthcare Grp., 362 F.3d 136, 138 (1st Cir. 2004).                 It follows

that we must rigorously patrol the boundaries of our appellate

jurisdiction.         See Commonwealth Sch., Inc. v. Commonwealth Acad.

Holdings LLC, 994 F.3d 77, 82 (1st Cir. 2021); Whitfield v. Mun.

of   Fajardo,    564    F.3d   40,   44    (1st    Cir.   2009).   If    we   find

jurisdiction lacking, that is the end of the matter.

              Here,    the existence of appellate jurisdiction                turns

principally on the answer to the following question:                      do the

Bankruptcy Rules or the Civil Rules govern the procedures in a

case   over     which    a   federal      court    exercises   section   1334(b)

jurisdiction as one "related to" a pending bankruptcy proceeding?

This question is outcome-determinative because even though the two

sets of rules are congruent in many respects, they sometimes


                                       - 8 -
differ. One such difference is crucial here: the Bankruptcy Rules

only allow fourteen days for the filing of a motion to reconsider,

see Fed. R. Bank. P. 9023, whereas the Civil Rules allow twenty-

eight days for that purpose, see Fed. R. Civ. P. 59(e).                 And under

either set of rules, only a timely motion for reconsideration tolls

the   running    of   the   appeal     period.     See    Fed.    R.    Bank.    P.

8002(b)(1)(B); Fed. R. App. P. 4(a)(4)(A)(iv); see also García-

Velázquez v. Frito Lay Snacks Caribbean, 358 F.3d 6, 9 (1st Cir.

2004) ("An untimely motion for reconsideration . . . will not toll

the running of the notice of appeal period.").                 The plaintiffs'

motion to reconsider, filed on October 26, 2016, was timely if the

Civil   Rules    controlled    but   untimely     if   the    Bankruptcy      Rules

controlled.

           To answer this dispositive question, we first review the

bankruptcy      system   and   certain       historical      developments     that

contributed to its current configuration.                 We then attempt to

untangle the intertwined strands that encase the determination of

which set of rules applies to "related to" cases pending in a

federal district court.

                                        A

           Our    starting     point    is    Congress's      passage    of     the

Bankruptcy Reform Act of 1978 (BRA), which created the modern

bankruptcy system.       Prior to that date, federal district courts

exercised plenary jurisdiction over all bankruptcy matters, with


                                     - 9 -
the help of subalterns designated as referees in bankruptcy.     See

Bankruptcy Act of 1898, Pub. L. No. 55-541, §§ 2, 33, 30 Stat.

544, 545-46 (1898).     These referees acted much as special masters

and resolved bankruptcy matters subject to the district court's

review.   See id.

          The BRA abolished the referee system and established in

its place a federal bankruptcy court attached to each federal

judicial district.     The bankruptcy courts were Article I courts,

endowed by Congress with jurisdiction to resolve matters "arising

under title 11 or arising in or related to cases under title 11."

28 U.S.C. § 1471(b), (c) (repealed 1984).    But this new system hit

a speed bump in 1982:    the Supreme Court concluded that Congress's

efforts to endow Article I bankruptcy courts with the ability to

adjudicate matters that were merely "related to" claims arising

under title 11 violated Article III.     See N. Pipeline Constr. Co.

v. Marathon Pipe Line Co., 458 U.S. 50, 86-87 (1982); see also

U.S. Const. art. III.    The Court drew a distinction between cases

arising under title 11 of the United States Code (which implicated

rights of congressional creation) and "related to" cases (which

often implicated claims arising under state law independent of

title 11).   See Marathon, 458 U.S. at 84-85.    The latter group of

cases, the Court reasoned, could not be resolved by Article I

judges, who did not enjoy the protections embedded in Article III

of the Constitution.    See id. at 60.


                                - 10 -
            In     the   last    analysis,     Marathon     was    a    judicial

repudiation of Congress's attempt to confer upon Article I courts

broad jurisdiction over all cases loosely connected to title 11

claims.    Aware that its decision would lead to the dismantling of

the recently created bankruptcy system, the Court stayed its

judgment for several months so that Congress could pick up the

pieces.    See id. at 88.       The stay expired without agreement on how

to reconfigure the system in a post-Marathon world.

            After several years in which federal district courts

operated    under    makeshift    rules,2     Congress   finally   passed    the

Bankruptcy Amendments and Federal Judgeship Act of 1984 (BAFJA).

See Pub. L. No. 98-353, 98 Stat. 333 (1984).              Among other things,

BAFJA     sought    to   ameliorate    the     jurisdictional      infirmities

pinpointed by the Marathon Court.              Under the aegis of the new

statute, district courts (not bankruptcy courts) could exercise

jurisdiction over both bankruptcy cases arising under title 11 and

those "related to" title 11 cases.            28 U.S.C. § 1334.        Withal, a




     2 The Judicial Conference of the United States proposed the
model emergency rule, in anticipation of the stay's expiration, in
September of 1982. See Report of the Proceedings of the Judicial
Conference of the United States, 91 (Sept. 22-23, 1982).      Each
federal district court proceeded to adopt its own version of the
model rule, as a placeholder.     For a full discussion of this
history, the interested reader may consult Lawrence P. King, The
Unmaking of a Bankruptcy Court: Aftermath of Northern Pipeline v.
Marathon, 40 Wash. & Lee L. Rev. 99, 115-16 (1983).


                                     - 11 -
district court could refer any such case to a bankruptcy court if

it so elected.        See 28 U.S.C. § 157(a).

               In line with 28 U.S.C. § 13343 and the teachings of

Marathon, the procedures governing the new system distinguish

between "core" and "non-core" cases and identify different final

decisionmakers for each.          28 U.S.C. § 157(b)-(c).    With respect to

core       cases   (that   is,   those   cases   arising   under   title   11),

bankruptcy courts may issue final orders.              See id. § 157(b)(1).

But with respect to non-core cases (that is, those cases "related

to" core cases), a bankruptcy court may do no more than submit

proposed findings of fact and conclusions of law to the district

court, subject to de novo review.           See id. § 157(c)(1).

               It is beyond cavil that, in enacting BAFJA, Congress

carefully distinguished between core and non-core cases to address

the    jurisdictional        concerns    that    the   Marathon    Court    had

identified.        That distinction informs our determination of which

set of procedural rules — the Bankruptcy Rules or the Civil Rules



       Section 1334 declares that federal district courts have
       3

"original and exclusive jurisdiction of all cases under title 11"
as well as "original but not exclusive jurisdiction of all civil
proceedings arising under title 11, or arising in or related to
cases under title 11." 28 U.S.C. § 1334(a)-(b). Although section
1334   delineates   two   different   categories  of   cases   for
jurisdictional purposes, it does not employ the core/non-core
taxonomy found in section 157.     See text infra. Even so, that
taxonomy has become entrenched in federal law: cases arising under
title 11 are core cases and "related to" cases are non-core cases.
See, e.g., Stern v. Marshall, 564 U.S. 462, 474-77 (2011); Gupta
v. Quincy Med. Ctr., 858 F.3d 657, 662 n.5 (1st Cir. 2017).


                                     - 12 -
— governs the adjudication of a non-core, "related to" case in a

federal district court.

           Precedent favors the Bankruptcy Rules:          all three of the

courts of appeals to have considered the issue have concluded that

the Bankruptcy Rules apply to a non-core, "related to" case pending

in a federal forum.     See In re Celotex Corp., 124 F.3d 619, 629

(4th Cir. 1997) (holding that "[t]he entire body of Bankruptcy

Rules . . . applies to" such cases); Phar-Mor, Inc. v. Coopers &

Lybrand,   22   F.3d   1228,   1238   (3d   Cir.   1994)    (holding   that

"Bankruptcy Rules govern non-core, 'related to' proceedings before

a district court"); Diamond Mortg. Corp. of Ill. v. Sugar, 913

F.2d 1233, 1243 (7th Cir. 1990) (concluding that "nothing in the

literal terms of the pertinent [Bankruptcy] rules . . . even

remotely suggests that they are to be applied differently in core

and non-core proceedings"); cf. Double Eagle Energy Servs., L.L.C.

v. MarkWest Utica EMG, L.L.C., 936 F.3d 260, 264 (5th Cir. 2019)

(finding Bankruptcy Rule 7004 applicable to "related to" case

arising under state law).      The leading treatise in the bankruptcy

field also endorses this view.            See 9 Collier on Bankruptcy

¶ 1001.01 (16th ed. 2016) (stating that both in the district court

and the bankruptcy court, Bankruptcy Rules apply to "proceedings

arising in or related to [core] cases").             It is against the

backdrop of this emerging consensus that we turn to the question

at hand.


                                 - 13 -
                                  B

            We look first to the Bankruptcy Rules themselves — as we

do in the case of any rules promulgated pursuant to a statute —

for guidance in ascertaining the scope of their applicability.

See United States v. Bauzó-Santiago, 867 F.3d 13, 18 (1st Cir.

2017).   By their own terms, the Bankruptcy Rules "govern procedure

in cases under title 11 of the United States Code."    Fed. R. Bank.

P. 1001.    The question, then, is whether non-core, "related to"

cases — like the plaintiffs' suits — are deemed to be cases under

title 11.

            Read in isolation, the language of Rule 1001 is not

dispositive of this question.    The phrase "under title 11 of the

United States Code" does not precisely mirror the definition of

core and non-core cases found in 28 U.S.C. § 157, and the phrase

itself — standing alone — does not compel either a broad or a

narrow reading. Section 157 describes core cases as those "arising

under title 11," yet Rule 1001 omits the word "arising."      It is

difficult to say whether this omission was meant to signal a

distinction or was merely a product of inartful drafting.

            We think it important that this version of Rule 1001 was

adopted in 1987 — well after Congress enacted BAFJA.      Thus, the

drafters of the rule must have been aware of the core/non-core

dichotomy that Congress created.         Had the drafters wished to

restrict the applicability of the Bankruptcy Rules to core cases


                                - 14 -
alone, they simply could have used section 157's definition of

core cases.      The fact that the drafters took a different tack

suggests that the language employed should be read more broadly.

Cf. Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) ("When Congress

amends legislation, courts must 'presume it intends [the change]

to have real and substantial effect.'" (quoting Stone v. INS, 514

U.S. 386, 397 (1995))).

            Further support for a broad reading of Rule 1001 and the

phrase "under title 11" is found in section 157 itself.                    The

statutory text provides that "[b]ankruptcy judges may hear and

determine all cases under title 11 and all core proceedings arising

under title 11 . . . ."          28 U.S.C. § 157(b)(1).        This language

suggests that Congress envisioned a difference between "cases

under title 11" and core cases.          Such a conclusion follows from

the venerable principle that, whenever possible, courts should

construe statutes to give meaning to each word or phrase.                  See

Gustafson   v.   Alloyd   Co.,    513   U.S.     561,   574   (1995);   Akebia

Therapeutics, Inc. v. Azar, 976 F.3d 86, 94 (1st Cir. 2020).

Applying this principle, the fact that "cases under title 11"

appears in addition to core cases "arising under title 11" lends

credence    to   the   view   that    these     are   two   distinct    (albeit

overlapping) categories of cases.             If both phrases were intended

to define the same universe of cases, there would have been no

point in Congress using two phrases and joining them with a


                                     - 15 -
conjunction.   And although this juxtaposition does not compel a

conclusion that non-core, "related to" cases fall within the "under

title 11" taxonomy employed by the drafters of the Bankruptcy

Rules, it surely leaves that door wide open.           See Phar-Mor, 22

F.3d at 1237 n.14 (explaining that, even though this phraseology

does not "clearly encompass[] 'related to' cases, . . . it does

not foreclose the possibility").

          While our analysis to this point strongly suggests that

the procedural aspects of non-core, "related to" cases adjudicated

in federal district courts are governed by the Bankruptcy Rules,

the sockdolager is found in the practicalities attendant to the

efficient operation of the modern bankruptcy system.         If the Civil

Rules applied to non-core cases, a district court adjudicating

both core and non-core cases in any given bankruptcy proceeding

would need to apply two different sets of rules simultaneously.

This anomaly would persist despite the fact that those cases likely

would involve some of the same parties.      So, too, a district court,

reviewing a bankruptcy court's proposed findings of fact and

conclusions of law in a non-core case, see 28 U.S.C. § 157(c)(1),

would be bound to apply the Civil Rules after the bankruptcy court

already had applied the Bankruptcy Rules. This curious twist would

render   nugatory   Bankruptcy    Rule    9033(d),   which   directs   the

district court to conduct de novo review of a bankruptcy court's

findings and conclusions.        Such a convoluted procedural scheme


                                 - 16 -
would be in marked tension with the bankruptcy system's goal of

resolving claims efficiently.     See 98th Cong. Rec. S7620 (daily

ed. Jun. 19, 1984) (statement of Sen. Dennis DeConcini) (explaining

that proposed legislation sought "to balance effective bankruptcy

administration with the constitutional concerns reflected in the

Marathon decision"); see also Report of the Commission on the

Bankruptcy Laws of the United States, 93d Cong. H.R. Doc. No. 93-

137, pt. I, 2-5 (July 1973).

          With such anomalies in mind, at least two of our sister

circuits have explicitly warned against the procedural hybrid that

would result from applying the Civil Rules to non-core, "related

to" cases in federal district courts.     See Phar-Mor, 22 F.3d at

1236-37; Diamond Mortg., 913 F.2d at 1243.        As Judge Becker

observed, such a hybrid would be "incompatible with the efficient

disposition of bankruptcy cases," which was "the animating policy

underlying the BAFJA."   Phar-Mor, 22 F.3d at 1237.     Similarly,

Judge Cudahy noted that it would be "anomalous" for different rules

to govern claims in the same court, given "the bankruptcy scheme's

emphasis on centralization and efficiency."    Diamond Mortg., 913

F.2d at 1243.   We, too, think it implausible that Congress could

have intended to create such a Rube-Goldberg-like adjudicative

contraption.    We cannot imagine any reason why Congress would

authorize jurisdiction for core and non-core cases in the same

judicial district, see 28 U.S.C. 1334(b), but require the district


                                - 17 -
court to apply a different set of rules to each.           Such a step would

be   at   cross-purposes    with   the    drafter's    admonition    that   the

Bankruptcy Rules "shall be construed . . . to secure the just,

speedy,     and   inexpensive      determination      of   every    case    and

proceeding."      Fed. R. Bank. P. 1001.

            This view is reinforced by the fact that the very

existence of "related to" jurisdiction speaks to the efficiency

goals of the bankruptcy system.              "Related to" jurisdiction is

designed to put everything in the same place and, thus, facilitates

the efficient disposition of claims.           See In re G.S.F. Corp., 938

F.2d 1467, 1475 (1st Cir. 1991) (explaining that a case is "related

to" a bankruptcy proceeding if its resolution "could conceivably

have any effect on the estate being administered in bankruptcy")

(emphasis    supplied)     (internal     quotation    omitted).      It    seems

obvious to us that the best way to effectuate this goal is for

"both the bankruptcy judges and the district court judges [to]

apply the same set of procedural rules in all proceedings having

a nexus to a bankruptcy case."           Phar-Mor, 22 F.3d at 1237.

            That Congress took great care to preserve uniformity and

efficiency in other areas of the Bankruptcy Rules is consistent

with our appraisal of Congress's overarching goal.                  In Diamond

Mortgage, for example, the court considered whether a particular

service-of-process requirement in the Bankruptcy Rules applied to

a non-core, "related to" case.         See 913 F.2d at 1242-43.      The court


                                    - 18 -
concluded that creating mismatched procedural rules for core and

non-core cases would serve only to frustrate BAFJA's objective of

simplifying the bankruptcy system.          See id. at 1243.          The court

found it telling that the drafters of the Bankruptcy Rules have

made no effort to distinguish between core and non-core cases with

respect to the service-of-process requirement.              See id.

           Similar reasoning can be applied to the facts at hand.

Just as the drafters of the Bankruptcy Rules made no explicit

distinction between core and non-core cases in formulating the

service-of-process     rule,     they   made    no   such    distinction     in

formulating Rule 1001.          And here — as in the Diamond Mortgage

scenario   —   the   drafters    were   aware   of   BAFJA's   core/non-core

distinction but eschewed that distinction when drafting Rule 1001.

           We also recognize that 28 U.S.C. § 2075, which empowers

Congress to authorize bankruptcy rules proposed by the judiciary,

places primacy in the United States Code.                   Accordingly, any

conflict between a statutory provision and the Bankruptcy Rules

would have to be resolved in favor of the former.4             See 9 Collier

on Bankruptcy ¶ 1001.01 ("In the event of inconsistency between

the statute and the rules, the statute controls."). Here, however,


     4 This hierarchy does not have deep historical roots. Prior
to 1978, the statute provided that "[a]ll laws in conflict with
such rules shall be of no further force or effect after such rules
have taken effect." 28 U.S.C. § 2075 (1964). But Congress amended
the statute in 1978, deleting that sentence. See 28 U.S.C. § 2075
(1978).


                                   - 19 -
we see no conflict between BAFJA and a broad construction of Rule

1001.

              The plaintiffs have a fallback position.       They strive to

persuade us that a district court, presiding over a non-core,

"related to" case, may choose to apply either the Civil Rules or

the Bankruptcy Rules.          We are not convinced:       such a pick-and-

choose approach cannot be gleaned from the statutory text, the

Bankruptcy Rules, the Civil Rules, or any combination of those

sources.      To cinch the matter, the plaintiffs' position finds no

purchase in the case law.

              We begin by noting that the plaintiffs' argument is

incompatible with the text of the Civil Rules.         Congress expressly

provided that the Civil Rules only apply to bankruptcy cases "to

the extent provided by the [Bankruptcy Rules]."             Fed. R. Civ. P.

81(a)(2).      This provision would make no sense if the plaintiffs'

expansive notion of the district court's discretion was correct,

and     the   canons     of   statutory   interpretation    do   not   favor

constructions that reduce words or phrases within a statute to

mere gibberish.        See Nat'l Ass'n of Mfrs. v. Dep't of Def., 138 S.

Ct. 617, 632 (2018) (explaining that "the Court is 'obliged to

give effect, if possible, to every word Congress used'" (quoting

Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979))).

              What is more, nothing in either section 157 or Rule 1001

indicates that a district court has any discretion as to which set


                                    - 20 -
of rules applies in a given case.          If district courts were to be

accorded this considerable latitude, we think that either Congress

or the drafters of the Bankruptcy Rules would have said as much.

Read naturally, section 157 instructs that the Civil Rules stop

where the Bankruptcy Rules begin — a proposition that is antithetic

to the plaintiffs' pick-and-choose approach.

             We add, moreover, that the plaintiffs misconstrue the

case law that they cobble together in support of the pick-and-

choose approach.      Contrary to the plaintiffs' representation,

Diamond Mortgage says nothing about discretion:         that case merely

holds that if a court determines that the Bankruptcy Rules apply,

it then "must determine the proper procedures to be followed in

the case."    913 F.2d at 1241.   The court's statement that district

courts "may apply the Bankruptcy Rules in appropriate cases," id.,

is not a commentary on the exercise of discretion in a particular

case but, rather, an affirmation that Congress, by enacting BAFJA,

enabled district courts to hear bankruptcy cases and apply the

Bankruptcy Rules.5




     5 The plaintiffs' efforts to siphon out particular language
from other cases is no more helpful. None of those cases, see
Rosenberg v. DVI Receivables XIV, LLC, 818 F.3d 1283 (11th Cir.
2016); Phar-Mor, 22 F.3d 1228, stands for the proposition that
district courts have discretion to pick and choose whether to apply
the Civil Rules or the Bankruptcy Rules in non-core, "related to"
cases.


                                  - 21 -
             Laboring to turn dross into gold, the plaintiffs note

that   the   court   below   alluded   to   the   Civil   Rules    on   several

occasions.     That is true as far as it goes — but it does not take

the plaintiffs very far.      The Bankruptcy Rules incorporate many of

the Civil Rules, see, e.g., Fed. R. Bank. P. 7002, and the

plaintiffs have not pointed to any occasion when the court below

purposed to address the question of which set of rules applied to

the matters before it.       And while greater clarity on the part of

district courts is always to be applauded, a lack of clarity on

the district court's part does not vitiate our obligation to

determine which set of rules applies in this case.

             In a variation on this theme, the plaintiffs try to spin

this lack of clarity as unfairly sandbagging them.                They suggest

that they had no notice that the Bankruptcy Rules were controlling.

On this record, there is no room for an equitable exception to the

quintessentially legal determination of which set of rules applies

to a particular case.        Cf. Bowles v. Russell, 551 U.S. 205, 214

(2007) (holding that federal courts have "no authority to create

equitable exceptions to jurisdictional requirements" such as the

"timely filing of a notice of appeal").

             Here, moreover, the plaintiffs' notice-based concerns

ring hollow.     After all, the plaintiffs joined in the request to

transfer their cases from other federal courts to the District of

Maine as cases "related to" a pending bankruptcy proceeding within


                                  - 22 -
the purview of 28 U.S.C. § 157(b).6          At that time, the existing

case law, though sparse, put them squarely on notice that the

Bankruptcy Rules would apply.       See Celotex, 124 F.3d at 629; Phar-

Mor, 22 F.3d at 1238; Diamond Mortg., 913 F.2d at 1241.             And the

leading treatise on bankruptcy law reinforced this conclusion.

See 9 Collier on Bankruptcy, ¶ 1001.01 ("Scope of Rule 1001").

Given this legal landscape, the plaintiffs scarcely can be heard

to complain that they were not on notice that the Bankruptcy Rules

likely would apply to the transferred cases.

           We need go no further.7          The text of the Bankruptcy

Rules,   read   in   conjunction   with     Congress's   redesign   of   the

bankruptcy system in 1984, makes pellucid that the Bankruptcy Rules

apply to non-core, "related to" cases adjudicated in federal

district courts under section 1334(b)'s "related to" jurisdiction.

We so hold.     To rule otherwise would not only create a split in

the circuits and leave district courts in a procedural labyrinth




     6 Indeed, many of the plaintiffs' suits originally had been
removed from state courts to federal district courts under the
auspices of 28 U.S.C. § 1334(b).
     7 To be sure, it might be open to the plaintiffs to argue that
even if their appeal is untimely with respect to the denial of
their motion to amend, it is nonetheless timely with respect to
the denial of their motion for reconsideration.       See Air Line
Pilots Ass'n v. Precision Valley Aviation, Inc., 26 F.3d 220, 223-
24 (1st Cir. 1994). Before us, however, they have not made that
argument, so it is waived. See United States v. Zannino, 895 F.2d
1, 17 (1st Cir. 1990).


                                   - 23 -
but also would severely undermine Congress's efficiency-oriented

goals.

                                   III

           Our   holding   that   the    Bankruptcy   Rules   govern   the

procedural aspects of this case ends the matter.8        On these facts,

Bankruptcy Rule 9023 demands a finding that the plaintiffs' motion

to reconsider was untimely and, therefore, the deadline for filing

a notice of appeal expired thirty days after the district court

entered final judgment on September 28, 2016.         See Fed. R. App. P.

4(a).    Consequently, the plaintiffs' attempted appeal is untimely

and must be dismissed for want of appellate jurisdiction.              All

parties shall bear their own costs.



So Ordered.




     8 Although the parties have briefed and argued other issues
pertaining both to jurisdiction and to the merits, our holding
makes it unnecessary to address them. See, e.g., Vaquería Tres
Monjitas, Inc. v. Comas-Pagán, 772 F.3d 956, 960 (1st Cir. 2014);
Deniz v. Mun. of Guaynabo, 285 F.3d 142, 149-50 (1st Cir. 2002).


                                  - 24 -
                            Appendix A

                 Roster of Plaintiffs-Appellants

Annick Roy, as special administrator of the estate of Jean-Guy
Veilleux, deceased, individually and as next friend of minor,
F.R.V.; Samuel Audet; Beland Audet; Emanuel Baillargeon; Sandra
Baillargeon; Jean Boyle Barrett Beaudoin; Gabriel Beaudoin;
Jocelyn Beaudoin; Raymond Beaudoin; Yves Bernier; Gerard Bolduc;
Marie Claude Bouchard; Michel Bouchard; Suzie Bouchard; Pierrette
Boucher Lafontaine; Rouville Boucher; Michel Boulanger; Daniel
Boule; Pierre Boulet; Pierrette Boulet; Helene Bourgeois; Ghislain
Champagne; Line Champagne; Denis Charest; Pascal Charest; Daniel
Charrier; Sylvain Cote; Annette Doyon; Denise Dubois; Martial
Dupiuis; Serge Faucher; Yves Faucher; Lea Favreau; France Fortier;
Yannick Gagne; Daniel Gendron; Melanie Gerhard; Gravure Megantic;
Mario Grimard; Group Exca Inc.; Nancy Guay; Eric Joubert; Jeannot
Labrecque;   Danielle   Lachance;   Lucille   Lachance;   Pierrette
Lachance; Sylvie Lacroix; Angelique Lafontaine; Anna Lafontaine;
Christian Lafontaine; Clement Lafontaine; Exca Lafontaine;
Jonathan Lafontaine; Josie Lafontaine; Lisa Lafontaine; Luc
Lafontaine; Marilou Lafontaine; Rosemary Lafontaine; Louise
Lajeunesse; Guillaume Lapierre; Henriette Latulippe; Marcel
Lavoie; Mayla; Marche Valiquette Ltee; Josee Morin; Clement Pepin;
Yannick Pepin; France Picard; Louisette Picard; Mathieu Picard;
Claude Plante; Manon Rodrigue; Doris Roy; Garage Jean Roy; Jean-
Guy Roy; Ginette Roy; Julie Roy; Services Esthtiques Malya; Bernard
St-Hilaire; Billy Turcotte; Celine Turcotte; Marc Vachon; Louise
Valiquette; Philippe Valiquette; Rene Boutin; Sophie Boutin;
Roxanne   Boutin;   Caroline    Tremblay,   individually   and   as
representative of the estate of Guy Buldoc, deceased; as next
friend of S.B., a minor; and as next friend of A-C.B., a minor;
Jacques Bolduc; Solange Gaudreault; Mario Bolduc; Cynthia Boule,
individually and as representative of the estate of Sylvie Charron,
deceased; and as next friend of A.B., a minor; Jean-Guy Boule;
Therese Pouliot, individually and as representative of the estate
of Real Custeau, deceased; Simon Custeau, individually and as next
friend of J.C., a minor; Sonia Pepin; Richard Custeau; Sylvie
Custeau, individually and as representative of the estate of
Suzanne Custeau, deceased; Michael Custeau; Karine Lafontaine;
Rejean Custeau; Claude Turmel; Kathleen Bedard; Kim Turmel,
individually and as next friend of A.L., a minor; as next friend
of M.L., a minor; as next friend of L-A.N., a minor; and as next
friend of E.N., a minor; Josee Bolduc; Vincent Nadeau; Guylaine
St-Laurent, as representative of the estate of Natachat Gaudreau,
deceased; Joanie Turmel; Chantal Gaudreau; Francois Poulin,
individually and as representative of the estate of Lucie Vadnais,


                              - 25 -
deceased; Estel Blanchet; Sylvie Vadnais; Pauline Theberge;
Elisabeth Vadnais; Diane Giroux Rodrigue, as representative of the
estate of Jacques Giroux, deceased; Marie-Eve Poulin; Andre
Giroux; Serge Morin, individually and as co-representative of the
estate of Kaven Morin, deceased; Raymond Lapointe; Nancy Ducharme,
individually and as co-representative of the estate of Kaven Morin,
deceased; Joannie Lapointe; Kathleen Morin; Lucie Boutin; Michael
Vallerand; Genevieve Breton; Ginette Dostie; Taxi Megantic ENR;
Fiducie Familiale Francois Jacques, individually and on behalf of
the estate of Dominik Leblanc; Societe de Gestion Jean-Pierre
Jacques Inc.; Dube Equipment de Bureau Inc.; 9020-1468 Quebec Inc.;
Via Beaute Sante ENR; Bolduc Chaussures LTE; Clinique Dentaire
Marie-Pier Dube Inc.; Michel Charland; Societe En Commandite
Projet Shier; Jean Vadnais; Isabelle Beaudry; Clermont Pepin, as
special administrator of the estate of Eric Pepin-Lajeunesse,
deceased; Pascal Lafontaine, as special administrator of the
estate of Karine LaFontaine, deceased; Louise Couture; Mario
Sevigny; Marc-Antoine Sevigny; Louise Breton; Ginette Cameron;
Manon Bolduc; Sandy Bedard, as special administrator of the estate
of Michel Guertin, Jr.; Herbert Ratsch, as special administrator
of the estate of Willfried Heinz Ratsch, deceased; Genevieve Dube;
Michelle Gaboury, as special administrator of the estate of Kevin
Roy, deceased; Gaston Begnoche, as special administrator of the
estate of Talitha Coumi Begnoche, deceased; Dave Lapierre; Marie-
Eve Lapierre; Lisette Bolduc; Steve Bolduc; Maude Faucher; Karine
Paquet; Guy Paquet, as special administrators of the estate of
Roger Paquet, deceased; Jacques Martin; Solange Belanger, as
special administrator of the estate of Jimmy Sirois, deceased; Guy
Boulet; Elise Dubois-Couture, as special administrator of the
estate of David LaCroix-Beaudoin, deceased; Lily Rodrigue; Rejean
Roy, as special administrator of the estate of Mlissa Roy,
deceased; Alexia Dumas-Chaput, as special administrator of the
estate of Mathieu Pelletier, deceased; Theresa Poulan Dubois, as
special administrator of the estate of Denise Dubois, deceased;
Christiane Mercier, as special administrator of the estate of
Marianne Poulin, deceased; Robert Picard; Justine Lapointe; Eric
Bilodeau, as special administrator of the estate of Karine
Champagne, deceased; Micheline Veilleux; Richard Turcotte, as
special administrator of the estate of Elodie Turcotte, deceased;
Marie-Josee Grimard, as special administrator of the estate of
Henriette Latulippe, deceased; Alaine Bizier, individually and as
representative of the estate of Diane Bizier, deceased; Steve Roy,
individually and on behalf of minor Y.R.; Isabelle Boulanger,
individually and as representative of the estate of Frederic
Boutin, deceased; Colette Lacroix Boulet; Joanne Proteau, as
special administrator of the estate of Maxime Dubois, deceased;
Gabrielle Lapointe; Helen Lynn Barrett Beaudoin; Malya; Pierre


                              - 26 -
Picard; Boutique de la Gare Inc.




                             - 27 -